Citation Nr: 1525414	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  14-04 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of a left hip scar.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel







INTRODUCTION

The Veteran had active military service from April 1994 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Board notes that the Veteran was sent a letter from the RO in July 2014 which incorrectly stated that the substantive appeal was untimely.  The Veteran was sent notification of the rating decision on May 26, 2010.  The Veteran submitted a Notice of Disagreement in August 2010.  A Statement of the Case (SOC) was issued on January 10, 2014, and the RO received the Veteran's Form 9 (Appeal to Board of Veterans' Appeals) on February 14, 2014.  Thus, as the substantive appeal was received within 60 days of the SOC, the Veteran timely perfected his appeal.  See 38 C.F.R. § 20.302(b).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Regrettably, a remand is necessary.  Numerous VA examinations were scheduled and subsequently cancelled by the RO due to the Veteran's incarceration.  The claims file does not contain any indication that the RO made any attempts to coordinate with the correctional training facility in Soledad, California to provide the Veteran with an examination.  

VA's duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow Veterans.  See 38 U.S.C.A. § 5107(a); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  In the case of VA medical examinations, VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711.  However, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.  VA's Adjudication Procedures Manual contains instructions on attempting to provide an examination for an incarcerated Veteran.  See M21-1MR, Part III.iv.3.A.11.d; See also VBA Fast Letter 11-22 (Sept. 8, 2011).  Therefore, a remand is necessary to assure compliance with VA's duties to assist with providing the Veteran an examination.


Accordingly, the case is REMANDED for the following action:

1. Take all reasonable measures to schedule the Veteran for an examination.  If he is still incarcerated, schedule the examination pursuant to the guidance in VBA Fast Letter 11-22 (Sept. 8, 2011) and M21-1MR, Part III.iv.3.A.11.d. If after following those procedures, the Veteran is unavailable for an examination due to his incarceration, document in detail, all of the steps taken in attempting to administer an examination.  

If the Veteran is scheduled for an examination, the examiner should consider the claims file and should note review of the record in the report.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should describe all symptomatology related to the Veteran's service-connected left hip scar.

a) The examiner should report the number of scars to the Veteran's left hip. 

b) The examiner should measure the area or areas of the scar(s).

c)  The examiner should determine whether the scar(s) are painful.

d) The examiner should determine whether the scar(s) are unstable (frequent loss of covering of skin over the scar).

The reasons and bases for each opinion are to be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

2.  Thereafter, readjudicate the claim for an initial compensable evaluation for residuals of a left hip scar.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




